United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1819
                                   ___________

Marcus J. Lewis,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
T. C. Outlaw, Warden, FCI-Forrest     *
City,                                 * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: August 2, 2010
                                Filed: August 11, 2010
                                 ___________

Before BYE, BOWMAN, and COLLOTON, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Marcus Lewis appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition. After careful de novo review, see Mitchell v. U.S. Parole
Comm’n, 538 F.3d 948, 951 (8th Cir. 2008) (per curiam), we affirm the dismissal for
the reasons stated by the district court. See 8th Cir. R. 47B.
                        ______________________________


      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).